DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The following action is in response to the amendment and remarks of 05/26/2022.

By the amendment, claims 1, 2, 5, 7, 8, 11, 13, 14 and 17 have been amended. Claims 4, 6, 10, 12, 16 and 18 have been canceled. Claims 1-3, 5, 7-9, 11, 13-15 and 17 are pending and have been considered below.

Response to Arguments
Applicant states (Remarks page 12) that the submitted replacement drawings overcome the drawings objections of the Non-Final Rejection of 12/24/2021.  The Examiner notes however that there remain several Figures with continuing issues that must be addressed, as stated in the updated objection to the drawings below.
Applicant states (Remarks page 12) that the submitted Specification Amendment overcomes the specification objection of the Non-Final Rejection of 12/24/2021. The Examiner agrees and the corresponding specification objection is withdrawn.
Applicant has canceled claims 4, 6, 10, 12, 16 and 18, rendering moot any corresponding rejections of the Non-Final Rejection of 12/24/2021.
Applicant states (Remarks page 12) that claims 5, 11 and 17 were amended to overcome the corresponding 35 USC 112(b) rejections of the Non-Final Rejection of 12/24/2021. The Examiner agrees and the corresponding 35 USC 112(b) rejections of claims 5, 11 and 17 are withdrawn.
Applicant argues (Remarks pages 12-14) regarding the 35 USC 102 rejections by Doss of claims 1-3, 5, 7-9, 11, 13-15 and 17, that the amendments to at least independent claims 1, 7 and 13 are not taught or suggested by Doss.  Particularly, the explicit requirements of the authenticated access to the IETM for an aircraft by a first and second user using a VPN of the aircraft accessed by scanning graphical code affixed to the aircraft, the communication channel opened between the users of the VPN and the notification of assignment of a task to a particular user to the other user are not taught or suggested by Doss.  In reviewing the amendment, the Examiner agrees that Doss does not teach or suggest the invention as claimed. 
The Examiner notes, however, that there are new outstanding 112(b) issues with the independent claims as discussed below.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 01/04/2022, 04/02/2022 and 07/05/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Drawings
The replacement drawings of 10/27/2020 are objected to because they contain drawings which appear blurry and/or have hard to read diagrams or text (See at least Figures 5A-5B, 5D, 9, 12A-12C, 15A-15B, 18B-18D, 21A, 30, 32, 36C-36E, 38, 40A-4B, 43A-43C, 47A-47B, 49B, 51A-B, 51D, 55, 57E-57I, 61A-61C, 63B, 65A-65B).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 5, 7-9, 11, 13-15 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, claim 1 recites the limitation: “wherein (a) the first user computing entity has no network connectivity” (line 7-8) and “wherein (a) the second user computing entity has no network connectivity” (line 17-18).  However, both the first user computing entity and the second computing entity later in the claim are provided access to the virtual private network to communicate with one another via the VPN as well as receiving notifications through the VPN.  It is unclear how either computing entity, both of which have “no network connectivity” are then able to connect to a network.  There seems to be missing steps between having no network connectivity and then being connected to a network.  
Further regarding claim 1, claim 1 recites the limitation: “receiving input associated with the first user scanning a graphical code affixed to the aircraft” (lines 31-32).  This limitation is a duplicate of the a previous limitation (lines 25-26) and renders the following limitations, which are directed to the second user, unclear.
Claims 7 and 13 each recite similar limitations to claim 1 and are similarly rejected.
Claims 2-3 and 5 are dependent from claim 1 and are similarly rejected.
Claims 8-9 and 11 are dependent from claim 7 and are similarly rejected.
Claims 13-15 and 17 are dependent from claim 13 and are similarly rejected.

Allowable Subject Matter
Claims 1, 7 and 13 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claims 2-3, 5, 8-9, 11, 14-15 and 17 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Floyd et al. (US 2014/0312114) – pertains to scanning a barcode affixed to a complex system.  The barcode links to interactive electronic documents related to the complex system.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW L TANK whose telephone number is (571)270-1692. The examiner can normally be reached Monday-Thursday 9a-6p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Chavez can be reached on 571-270-1104. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW L TANK/Primary Examiner, Art Unit 2179